 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) has been executed as of October 15,
2003 by and between IndyMac Resources (“Employer”) and Frank Sillman
(“Officer”).

WITNESSETH:

WHEREAS, Employer desires to obtain the benefit of continued services of Officer
and Officer desires to continue to render services to Employer and its
affiliates.

WHEREAS, Employer and Officer desire to set forth the terms and conditions of
Officer’s employment with Employer and its affiliates under this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:



1.   Term. Employer agrees to employ Officer and Officer agrees to serve
Employer and its affiliates, in accordance with the terms hereof, for a term
beginning on the date first written above and ending on December 31, 2006,
unless earlier terminated in accordance with the provisions hereof.



2.   Position, Duties and Responsibilities. Employer and Officer hereby agree
that, subject to the provisions of this Agreement, Employer will employ Officer
and Officer will serve Employer, as an Executive Vice President of Employer, or
its affiliated companies, as determined by Employer. Affiliated companies shall
include, without limitation, any direct or indirect subsidiary of Employer in
which Employer holds less than 100% but at least a majority of the beneficial
interest and voting control (a “New Public Company”). Employer agrees that
Officer’s duties hereunder shall be the usual and customary duties of such
office and such further duties shall not be inconsistent with the provisions of
applicable law. Officer agrees that Employer may add to or change Officer’s
duties as business considerations dictate, provided such changes are consistent
with an Executive Vice President position of Employer as determined by the Chief
Executive Officer of Employer. Officer shall have such official power and
authority as shall reasonably be required to enable him to discharge his duties
in the offices which he may hold. All compensation paid to Officer by Employer
or any of its affiliates shall be aggregated in determining whether Officer has
received the benefits provided for herein, but without prejudice to the
allocation of costs among the entities to which Officer renders services
hereunder.



3.   Scope of this Agreement and Outside Affiliations. During the term of this
Agreement, Officer shall devote his full business time and energy, except as
expressly provided below, to the business, affairs and interests of Employer and
its affiliates, and matters related thereto, and shall use his best efforts and
abilities to promote their respective interests. Officer agrees that he will
diligently endeavor to promote the business, affairs and interests of Employer
and its affiliates and perform services contemplated hereby, in accordance with
the policies established by the Board of

- 1 -



--------------------------------------------------------------------------------



 



    Directors of the applicable entity, which policies shall be consistent with
this Agreement. If so requested by Employer, Officer agrees to serve without
additional remuneration as an officer of one or more (direct or indirect)
subsidiaries, affiliates or successors of Employer, subject to appropriate
authorization by the affiliate, subsidiary or successor involved and any
limitation under applicable law.       During the course of Officer’s employment
as a full-time officer hereunder, Officer shall not, without the consent of
Employer, compete, directly or indirectly, with Employer in the business then
conducted by Employer or any of its affiliates or successors.       Officer may
make and manage personal business investments of his choice and serve in any
capacity with any civic, educational or charitable organization, or any
governmental entity or trade association, without seeking or obtaining approval
by the Board of Directors, provided such activities and services do not
materially interfere or conflict with the performance of his duties hereunder.



4.   Compensation and Benefits.



  a.   Base Salary. Employer shall pay to Officer a base salary in respect of
the fiscal year of Employer (a “Fiscal Year”) ending December 31, 2003 at the
annual rate as set forth on Appendix A (the “Annual Rate”). In respect of the
Fiscal Years ending in 2004, 2005 and 2006, the Chief Executive Officer of
Employer may increase the Annual Rate. While any such increase shall be at the
discretion of the Chief Executive Officer, it is anticipated that, for any
Fiscal Year, if Employer obtains its earnings per share goal and the Officer
receives a performance rating of “meets expectations consistently,” the Annual
Rate would possibly be increased between 0% and 10%. During the term of this
Agreement, Employer may not decrease the Annual Rate below the amount set forth
in Appendix A.     b.   Incentive Compensation. Employer shall pay to Officer
for each of the Fiscal Years ending during the term of this Agreement an
incentive compensation award in an amount determined pursuant to the Annual
Incentive Plan attached hereto as Appendix A. The terms of the Annual Incentive
Plan shall be determined in the first quarter of each Fiscal year during the
term of this Agreement, as mutually agreed upon by Employer and Officer. If a
new annual incentive plan is not executed by Employer and Officer for any reason
by the end of the first quarter of the Fiscal Year, then the maximum incentive
compensation award for the new Fiscal Year shall be deemed set at 25% of
Officer’s base salary. In order to be eligible for the incentive compensation
award, Officer must still be employed as of March 31st of the Fiscal Year
following the relevant Fiscal Year. The incentive compensation award payable to
Officer for any Fiscal Year shall be paid no later than thirty (30) days after
completion and publication of the applicable audited financial statements for
such Fiscal Year.

2



--------------------------------------------------------------------------------



 



  c.   Guaranteed Minimum Annual Compensation. For each of the Fiscal Years
ending during the term of this Agreement, Officer shall receive a guaranteed
minimum annual cash compensation equal to 125% of the base salary, the
components of which shall include his base salary for such Fiscal Year and any
incentive compensation award applicable to such Fiscal Year, provided Officer is
still employed by Employer as of March 31 of the following Fiscal Year.     d.  
Stock Options and Restricted Stock. Beginning with the 2003 Fiscal Year and in
respect of each of the following Fiscal Years during the term of this Agreement,
Employer’s public company affiliate, IndyMac Bancorp, Inc., or any successor
public company (“Public Company”), may grant to Officer stock options and/or
restricted stock for such number of shares of the Public Company’s common stock
as the Compensation Committee of the Board of Directors of the Public Company
(“Compensation Committee”) in its sole discretion determines, taking into
account Officer’s and the Public Company’s performance and the competitive
practices then prevailing regarding the granting of stock options. Subject to
the foregoing, it is anticipated that the number of shares in respect of each
annual stock option and/or restricted stock grant shall be in accordance with
the number of shares granted to officers of Employer at a level similar to
Officer’s level. The stock options and/or restricted stock described in this
Section 4(d) in respect of a Fiscal Year shall be granted at the same time as
the Public Company grants stock options and/or restricted stock to its other
officers in respect of such Fiscal Year.         Officer agrees that any stock
options or restricted stock granted to him under his prior Employment
Agreement(s), or granted separate from any such Employment Agreement(s), shall
be subject to the terms of the 2002 Stock Option Plan except as may be expressly
provided otherwise in this Agreement.         All stock options and restricted
stock granted in accordance with this Section 4(d): (i) shall be granted
pursuant to the Public Company’s current stock option plan, or such other stock
option plan or plans as may be or come into effect during the term of this
Agreement, (ii) shall be priced and vest in accordance with the terms set by the
Compensation Committee, (iii) shall be subject to such other reasonable terms
and conditions as may be determined by the Compensation Committee and set forth
in the agreement or other document evidencing the award, (iv) in the event that
Officer’s employment is terminated due to death or Disability, shall, if then
unvested, become immediately and fully vested, (v) in the event that Officer’s
employment is terminated through resignation or by Employer for either Cause (as
defined in Section 5(c)) or Poor Performance (as defined in Section 5(d)),
shall, if not then vested, immediately terminate, and (vi) in the event that
Officer’s employment is terminated by Employer other than for Cause (as defined
in Section 5(e)), shall, if not then vested, become immediately and fully vested
only to the extent that such restricted stock or stock options would, under the
terms of such restricted stock or stock options, vest within one (1) year of
such termination.

3



--------------------------------------------------------------------------------



 



      All stock options granted in accordance with this Section 4(d) shall give
Officer the right, upon termination of his employment hereunder, other than for
Cause or Poor Performance (as defined in Section 5(e)), to exercise such options
for a period of between 3 months and 12 months after such termination as provide
hereinafter (but in no event later than their expiration date). In the event the
vested options held by Officer immediately after such termination represent
shares of common stock in an amount equal to or greater than 500,000, then the
maximum period for the exercise of any options shall be 12 months. In the event
the vested options held by Officer immediately after such termination represent
shares of common stock in an amount equal to or greater than 100,000 but less
than 500,000, then the maximum period for the exercise of any options shall be
6 months. In the event the vested options held by Officer immediately after such
termination represent shares of common stock in an amount less than 100,000,
then the maximum period for their exercise shall be 3 months.         If the
Board of Directors of Employer determines, in its sole and absolute discretion,
that Officer is exhibiting “Poor Performance,” as described in Section 5(d), but
there is not a resulting termination of Officer’s employment, the Compensation
Committee may, in its sole and absolute discretion, cancel any outstanding, but
unvested stock options or restricted stock that were previously granted to
Officer.         In the event that a New Public Company is formed and Officer is
assigned by the Chief Executive Officer to be employed by that New Public
Company, if such New Public Company is traded on the New York Stock Exchange or
the NASDAQ, then, in the discretion of the Chief Executive Officer, up to 50% of
the not-yet-vested stock options and restricted stock of Officer (whether
previously granted hereunder or otherwise) may be terminated and replaced with
such alternate incentive compensation (which may include stock options and/or
restricted stock of the New Public Company) as the Chief Executive Officer may
determine in his sole and absolute discretion, provided such replacement
compensation is equivalent to the value of the replaced stock options and
restricted stock. Such alternate incentive compensation may be granted on such
terms and conditions as determined by the Chief Executive Officer, which terms
and conditions may differ from those in this Agreement for comparable
compensation, provided such terms and conditions provide an equivalent value to
the replaced compensation. The Company shall select and retain a nationally
recognized firm to determine the value of the stock options and restricted stock
to be replaced and the value of the replacement compensation, and such firm’s
final valuation shall be accepted by both parties.     e.   Additional Benefits.
Officer shall also be entitled to all rights and benefits for which he is
otherwise eligible under any bonus plan, stock purchase plan, participation or
extra compensation plan, executive compensation plan, pension plan,
profit-sharing plan, deferred compensation plan, life and medical

4



--------------------------------------------------------------------------------



 



      insurance policy, or other plans or benefits, which Employer or its
subsidiaries may provide for him, or provided he is eligible to participate
therein, for senior officers generally or for employees generally, during the
term of this Agreement (collectively, “Additional Benefits”). Officer shall also
be entitled to three (3) weeks of vacation each Fiscal Year, subject to all
applicable policies of Employer relating to vacation time. This Agreement shall
not affect the provision of any other compensation, retirement or other benefit
program or plan of Employer. If Officer’s employment is terminated hereunder,
pursuant to Section 5(a), 5(b) or 5(e), Employer shall continue for the period
specified in Section 5(a), 5(b) or 5(e) hereof, to provide benefits
substantially equivalent to the life, disability and medical insurance policies
on behalf of Officer and his dependents and beneficiaries which were being
provided to them immediately prior to Officer’s Termination Date, but only to
the extent that Officer is not entitled to comparable benefits from other
employment.



5.   Termination. The compensation and benefits provided for herein and the
employment of Officer by Employer shall be terminated only as provided for below
in this Section 5:



  a.   Disability. In the event that Officer shall fail (with or without
reasonable accommodation), because of illness, injury or similar incapacity
(“Disability”), to render for four (4) consecutive calendar months, or for
shorter periods aggregating eighty (80) or more business days in any twelve
(12) month period, services contemplated by this Agreement, Officer’s full-time
employment hereunder may be terminated, by written Notice of Termination from
Employer to Officer; and thereafter, Employer shall continue, from the
Termination Date until Officer’s death or December 31, 2006, whichever first
occurs (the “Disability Payment Period”), (i) to pay compensation to Officer, in
the same manner as in effect immediately prior to the Termination Date, in an
amount equal to (1) fifty percent (50%) of the then existing base salary payable
immediately prior to the termination, minus (2) the amount of any cash payments
due to him under the terms of Employer’s disability insurance or other
disability benefit plans (which are paid for by Employer) or Employer’s
tax-qualified Defined Benefit Pension Plan, and any compensation he may receive
pursuant to any other employment, and (ii) to provide during the Disability
Payment Period the additional benefits specified in the last sentence of Section
4(e) hereof. To the extent not otherwise vested, all outstanding stock options
and restricted stock granted to Officer pursuant to Section 4(d) will vest upon
his termination because of Disability.         The determination of Disability
shall be made only after 30 days’ notice to Officer (which may run concurrently
with the Notice of Termination). In order to determine Disability, both Employer
and Officer shall have the right to provide medical evidence to support their
respective positions, with the ultimate decision regarding Disability to be made
by a majority of the members of Employer’s Benefits Committee.

5



--------------------------------------------------------------------------------



 



  b.   Death. In the event that Officer shall die during the term of this
Agreement, Employer shall pay to such person or persons as Officer shall have
directed in writing or, in the absence of a designation, to his estate (the
“Beneficiary”) an amount equal to two times the guaranteed annual compensation
as defined in Section 4(c). Such payment shall be made within 45 days of the
death of Officer. Employer shall also provide during the twelve-month period
following the date of Officer’s death the additional benefits specified in the
last sentence of Section 4(e) hereof. If Officer’s death occurs while he is
receiving payments for Disability under Section 5(a) above, such payments shall
cease and the Beneficiary shall be entitled to the payments and benefits under
this Section 5(b). This Agreement in all other respects will terminate upon the
death of Officer; provided, however, that (i) the termination of the Agreement
shall not affect Officer’s entitlement to all other benefits in which he has
become vested or which are otherwise payable in respect of periods ending prior
to its termination, and (ii) to the extent not otherwise vested, all outstanding
stock options and restricted stock granted to Officer pursuant to Section 4(d)
will vest upon his death.     c.   Cause. Employer may terminate Officer’s
employment under this Agreement for “Cause.” A termination for Cause is a
termination by reason of (i) a material breach of this Agreement by Officer
(other than as a result of incapacity due to physical or mental illness) which
is committed in bad faith or without reasonable belief that such breach is in
the best interests of Employer, (ii) Officer’s breach of the terms of any
promissory note executed by the Officer for any loan to the Officer made by
Employer pursuant to the Employer’s Loan Plan, including a failure to meet a
margin call (iii) an act or omission to act by the Officer involving
(a) negligence or misconduct resulting in a material loss or material loss in
revenue (material to be determined in the sole discretion of the CEO)
(negligence or misconduct shall include, but not be limited to, the failure to
properly supervise staff, the failure to establish, maintain and enforce proper
written policies and procedures, and the failure to properly staff and train to
ensure the proper and consistent enforcement of policies and procedures),
(b) gross negligence, (c) gross misconduct with respect to or intentional
failure to perform Officer’s stated duties, (d) commission of a fraud, theft,
dishonesty, or any knowing or deliberate action or inaction in contravention of
a direct order from the Officer’s direct supervisor which is within the scope of
this Agreement and does not involve the performance of an illegal act or
omission to act, (iv) Officer’s willful violation of any law, rule or regulation
of a governmental authority (other than traffic violations or similar offenses)
or final cease-and-desist order, or (v) entry of an order duly issued by any
federal or state regulatory agency having jurisdiction in the matter removing
Officer from office of Employer or its affiliates or permanently prohibiting him
from participation in the conduct of the affairs of Employer of any of its
affiliates. If Officer shall be convicted of a felony or misdemeanor carrying a
jail term, or shall be removed from office and/or suspended or temporarily
prohibited from participating in the conduct

6



--------------------------------------------------------------------------------



 



      of Employer’s or any of its affiliates’ affairs by any federal or state
regulatory authority having jurisdiction in the matter, Employer’s obligations
under Sections 4(a), 4(b), 4(c), and 4(d) hereof shall be automatically
suspended; provided, however, that if the charges resulting in such removal or
prohibition are finally dismissed or if a final judgment on the merits of such
charges is issued in favor of Officer, or if the conviction is overturned on
appeal, then Officer shall be reinstated in full with back pay for the removal
period plus accrued interest at the rate then payable on judgments. During the
period that Employer’s obligations under Sections 4(a), 4(b), 4(c), and 4(d)
hereof are suspended, Officer shall continue to be entitled to receive
Additional Benefits under Section 4(e) until the conviction of the felony, or
misdemeanor carrying a jail term, or removal from office has become final and
non-appealable. When the conviction of the felony or removal from office has
become final and non-appealable, all of Employer’s obligations hereunder shall
terminate; provided, however, that the termination of Officer’s employment
pursuant to this Section 5(c) shall not affect Officer’s entitlement to all
benefits in which he has become vested or which are otherwise payable in respect
of periods ending prior to his termination of employment. Following a
termination for Cause, Officer shall be entitled to payment of his base salary
through his last day of employment, and any accrued vacation pay, but no other
payments or benefits hereunder or otherwise whatsoever.     d.   Poor
Performance. Employer may terminate Officer’s employment under this Agreement
for “Poor Performance.” Poor Performance is a failure of the Officer to properly
meet the duties and responsibilities of his position in a competent fashion, as
determined by the Chief Executive Officer. Following a termination for Poor
Performance, the Officer shall be entitled to payment of his base salary through
his last day of employment, and, within 30 days after such last day, a single
payment in an amount equal to the guaranteed minimum annual compensation as
defined in Section 4(c), but no other payments or benefits hereunder or
otherwise whatsoever, subject to the terms of Section 5(e)(iii).     e.  
Termination Other Than For Cause or Poor Performance.



  (i)   Except as provided in Section 5(e)(ii) below, if during the term of this
Agreement, Officer’s employment shall be terminated by Employer other than for
Cause or Poor Performance, then Officer shall be entitled to:



  (1)   payment of his base salary through his last day of employment, but no
payment on account of any further incentive compensation hereunder, and     (2)
  within 30 days after such last day, a single payment in an amount equal to an
amount in cash equal to two times the guaranteed minimum annual compensation as
defined in

7



--------------------------------------------------------------------------------



 



      Section 4(c); provided, however, if such termination shall occur within
two (2) years after a change in control, as declared by the Board of Directors,
and during the term of this Agreement, then such payment shall be in an amount
equal to an amount in cash equal to two (2) times Officer’s total compensation
(base salary plus bonus) for the Fiscal Year proceeding such termination, and  
  (3)   for a period of one year following such last day, the benefits specified
in the last sentence of Section 4(e) hereof.



  (ii)   Not withstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by Employer or any
other person or entity to or for the benefit of Officer (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
his employment with Employer or a change in ownership or effective control of
Employer or a substantial portion of its assets (a “Payment”), would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
Payments shall include gross-up for any excise taxes due under IRC 280G or
similar “golden parachute” provisions plus any excise, income, or payroll taxes
owed on the payment on the excise payment amount.     (iii)   In order to
receive the amounts provided by Sections 5(d) or 5(e), other than Base Salary
through the last day of employment, Officer agrees that for a period of one year
after termination of employment either for Poor Performance or other than for
Cause, Officer shall not engage in any business, whether as an employee,
consultant, partner, principal, agent, representative or stockholder (other than
as a stockholder of less than 1% equity interest) or in any other corporate or
representative capacity with any other business whether in corporate,
proprietorship, or partnership form or otherwise, where such business is engaged
in any activity which competes with the business of Employer or its subsidiaries
or affiliates, as conducted on the date Officer’s employment terminated or which
will compete with any proposed business activity of Employer or its subsidiaries
or affiliates, in the planning stage on such date.         If the foregoing
agreement is determined invalid or unenforceable by a Court in an interpretation
of this Agreement, then Officer agrees that he shall return the amounts received
pursuant to Sections 5(d) and 5(e), other than the Base Salary through the last
day of employment.



  f.   Resignation. If during the term of this Agreement, Officer shall resign
voluntarily, Officer shall be entitled to payment of his base salary through his

8



--------------------------------------------------------------------------------



 



      last day of employment, but all other rights to payment or benefits
hereunder shall immediately terminate; provided, however, that the termination
of Officer’s employment pursuant to this Section 5(f) shall not affect Officer’s
entitlement to all benefits in which he has become vested or which are otherwise
payable in respect of periods ending prior to his termination of employment, and
all obligations of Officer under Sections 9(f) and 9(j) shall expressly survive
such termination. If Officer resigns as a result of a material breach by
Employer, which breach is not cured by Employer within 30 days’ receipt of
written notice, then Officer’s resignation will be considered as a Termination
Other Than For Cause pursuant to Section 5(e) for all purposes of this
Agreement.     g.   Notice of Termination. Any purported termination by Employer
or by Officer (including any resignation) shall be communicated by a written
Notice of Termination to the other party hereto which indicates the specific
termination provision in this Agreement, if any, relied upon and which sets
forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of Officer’s employment under the provision so
indicated. For purposes of this Agreement, no such purported termination shall
be effective without such Notice of Termination. The “Termination Date” shall
mean the date specified in the Notice of Termination, which shall be no less
than 30 or more than 60 days from the date of the Notice of Termination.
Notwithstanding any other provision of this Agreement, in the event of any
termination of Officer’s employment hereunder for any reason, Employer shall pay
Officer his full base salary through the Termination Date, plus any Additional
Benefits which have been earned or become payable, but which have not yet been
paid, as of such Termination Date.



6.   Location of Services. Officer is required to perform his services under
this Agreement at such present or future business location of Company as may be
designated by the Chief Executive Officer in the Counties of Los Angeles, Orange
or Ventura, California or wherever the Corporate Headquarters of Employer may be
located.



  a.   In general. If Employer requests Officer to relocate outside of the
locations referenced above, Officer shall have the option of agreeing to such
relocation and the terms of this Agreement shall continue in full force and
effect. If Officer declines to relocate outside of the locations referenced
above, either the Officer or Employer shall provide the other party with a
Notice of Termination in accordance with Section 5(g) and the Officer will be
deemed to have been terminated pursuant to Section 5(e).     b.   Change in
Control. For two years following a change in control of the Company, as declared
by the Board of Directors, Employer may only require Officer to relocate within
the three counties identified above and only if such relocation is to the
Corporate Headquarters location of Employer. During this time period, if
Employer requests that Officer relocate outside of the three counties identified
above, or within the three counties, but not to the Corporate

9



--------------------------------------------------------------------------------



 



      Headquarters location, Officer shall have the option of agreeing to such
relocation and the terms of this Agreement shall continue in full force and
effect. If Officer declines to relocate outside of the locations referenced
above, either the Officer or Employer shall provide the other party with a
Notice of Termination in accordance with Section 5(g) and the Officer will be
deemed to have been terminated pursuant to Section 5(e).



7.   Reimbursement of Business Expenses. During the term of this Agreement,
Employer shall reimburse Officer promptly for all business expenditures to the
extent that such expenditures meet the requirements of the Code for
deductibility by Employer for federal income tax purposes or are otherwise in
compliance with the rules and policies of Employer and are substantiated by
Officer as required by the Internal Revenue Service and rules and policies of
Employer.



8.   Indemnity. To the extent permitted by applicable law, the Certificate of
Incorporation and the By-Laws of Employer (as from time to time in effect) and
any indemnity agreements entered into from time to time between Employer and
Officer, Employer shall defend and indemnify Officer and hold him harmless for
any acts or decisions made by him in good faith while performing services for
Employer (including any subsidiary or affiliate of Employer), and shall use
reasonable efforts to obtain coverage for him under liability insurance policies
now in force or hereafter obtained during the term of this Agreement covering
the other officers or directors of Employer.

9. Miscellaneous.



  a.   Successorship. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns, but without the prior written
consent of Officer, this Agreement may not be assigned other than in connection
with a merger or sale of Employer or the sale of substantially all the assets of
Employer or similar transaction. Notwithstanding the foregoing, Employer may
assign, whether by assignment agreement, merger, operation of law or otherwise,
this Agreement to the Public Company or to any successor or affiliate of
Employer or the Public Company, subject to such assignee’s express assumption of
all obligations of Employer hereunder. The failure of any successor to or
assignee of the Employer’s business and/or assets in such transaction to
expressly assume all obligations of Employer hereunder shall be deemed a
Termination Other Than For Cause pursuant to Section 5(e).         The
obligations and duties of Officer hereby shall be personal and not assignable.  
  b.   Notices. Any notices provided for in this Agreement shall be sent to
Employer at its corporate headquarters, Attention: General Counsel, with a copy
to the Director of Human Resources at the same address, or to such other address
as Employer may from time to time in writing designate, and to Officer at such
address as he may from time to time in writing designate (or his business

10



--------------------------------------------------------------------------------



 



      address of record in the absence of such designation). All notices shall
be deemed to have been given two (2) business days after they have been
deposited as certified mail, return receipt requested, postage paid and properly
addressed to the designated address of the party to receive the notices.     c.
  Entire Agreement. This instrument contains the entire agreement of the parties
relating to the subject matter hereof, and it replaces and supersedes any prior
agreements between the parties relating to said subject matter; provided,
however, that all provisions of Employer’s Employee Handbook shall be
incorporated herein by this reference and Officer hereby expressly acknowledges
that all provisions of the Employee Handbook are applicable to his employment
relationship with Employer, except to the extent that any such provisions
directly conflict with any term contained in this Agreement; provided, further,
that Officer hereby expressly acknowledges that Officer has executed Employer’s
standard Arbitration Agreement which generally requires that any dispute under
this Agreement will be arbitrated. No modifications or amendments of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.     d.   Waiver. The waiver of the breach of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other breach of the same or any other term or condition.     e.   California
Law. This Agreement shall be construed and interpreted in accordance with the
laws of California, without reference to its conflicts of laws principles.    
f.   Confidentiality. Officer hereby acknowledges and agrees that Employer and
its affiliates have developed and own valuable information related to their
business, personnel and customers, including, but not limited to, concepts,
ideas, customer lists, business lists, business and strategic plans, financial
data, accounting procedures, secondary marketing and hedging models, trade
secrets, computer programs and plans, and information related to officers,
directors, employees and agents. Officer hereby agrees that all such
information, and all codes, concepts, copies and forms relating to such
information, Employer’s plans and intentions with respect thereto, and any
information provided by Employer or its affiliates to Officer with respect to
any of the foregoing, shall be considered “Confidential Information” for the
purpose of this Agreement. Officer acknowledges and agrees that all such
Confidential Information is a valuable asset of Employer, and if developed by
Officer, is developed by Officer in the course of Officer’s employment with
Employer, and is the sole property of Employer. Officer agrees that he will not
divulge or otherwise disclose, directly or indirectly, any Confidential
Information concerning the business or policies of Employer or any of its
affiliates which he may have learned as a result of his employment during the
term of this Agreement or prior thereto as an employee, officer or director of
or consultant to Employer or any of its affiliates, except to the extent such
use or

11



--------------------------------------------------------------------------------



 



      disclosure is (i) necessary or appropriate to the performance of this
Agreement and in furtherance of Employer’s best interests, (ii) required by
applicable law or in response to a lawful inquiry from a governmental or
regulatory authority, (iii) lawfully obtainable from other sources, or
(iv) authorized by Employer. Furthermore, in order to protect the trade secret
or confidential information of Employer, Officer hereby agrees not to accept any
employment or engage in any activities competitive with the Employer for a
period of one year after termination of employment if the loyal and complete
fulfillment of the duties of the competitive employment or activities would
inherently call upon Officer to reveal or use any of the trade secret or
Confidential Information of Employer to which Officer had access during
employment by Employer. The provisions of this subsection shall survive the
expiration, suspension or termination, for any reason, of this Agreement.     g.
  Remedies of Employer. Officer acknowledges that the services he is obligated
to render under the provisions of this Agreement are of a special, unique,
unusual, extraordinary and intellectual character, which gives this Agreement
peculiar value to Employer. The loss of these services cannot be reasonably or
adequately compensated in damages in an action at law and it would be difficult
(if not impossible) to replace these services. By reason thereof, Officer agrees
and consents that if he violates any of the material provisions of this
Agreement, Employer, in addition to any other rights and remedies available
under this Agreement or under applicable law, shall be entitled during the
remainder of the term to seek injunctive relief, from a tribunal of competent
jurisdiction, restraining Officer from committing or continuing any violation of
this Agreement. The provisions of this subsection shall survive the expiration,
suspension or termination, for any reason, of this Agreement.     h.  
Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.     i.   No Obligation to Mitigate.
Officer shall not be required to mitigate the amount of any payment provided for
in this Agreement by seeking other employment or otherwise and, except as
provided in Section 5(a) hereof, no payment hereunder shall be offset or reduced
by the amount of any compensation or benefits provided to Officer in any
subsequent employment.

12



--------------------------------------------------------------------------------



 



  j.   No Solicitation.



  (i)   In General. Officer agrees that during employment and for a period of
one year after termination of such employment, Officer  shall not:



  (1)   Solicit, or cause to be solicited, any customers of Employer for
purposes of promoting or selling any products or services competitive with those
of Employer;     (2)   Solicit business from, or perform services for, any
company or other business entity which at any time during the two year period
immediately preceding Officer’s termination of employment with Employer was a
client of Employer, or its subsidiaries or affiliates; or     (3)   Solicit for
employment, offer, or cause to be offered, employment, either on a full time,
part time, or consulting basis, to any person who was employed by Employer or
its subsidiaries or affiliates on the date Officer’s employment terminated,
unless Officer shall have received the prior written consent of Employer.



  (ii)   Consideration. The consideration for the foregoing covenants, the
sufficiency of which is hereby acknowledged, is Employer’s agreement to continue
to employ Officer and provide compensation and benefits pursuant to this
Agreement, including but not limited to Section 5 (d), (e), and (f).     (iii)  
Equitable Relief and Other Remedies. Officer acknowledges and agrees that
Employer’s remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
Officer agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Employer, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.     (iv)   Reformation. The
foregoing No Solicitation provisions are intended to restrict Officer only to
the extent permitted by law in the jurisdiction where Officer is then a
resident. To the extent the No Solicitation Provisions would otherwise be
determined invalid or unenforceable by a Court of competent jurisdiction, such
Court shall exercise its discretion in reforming the provisions of this Section
to the end that Officer shall be subject to reasonable no solicitation
provisions that are enforceable by Employer under the laws of the jurisdiction
where Officer is then a resident. If the laws of the state where the Officer is
then a resident completely prohibit any form of the foregoing

13



--------------------------------------------------------------------------------



 



      covenants, then Employer and Officer understand and agree that the
foregoing covenants are of no effect.



10.   Regulatory Intervention. Notwithstanding anything in this Agreement to the
contrary, this Agreement is subject to the following terms and conditions:



  (i)   If Officer is suspended and/or temporarily prohibited from participating
in the conduct of Employer’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1)),
Employer’s obligations hereunder shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, Employer shall (x) pay Officer all or part of the compensation
withheld while Employer’s contract obligations were suspended, and (y) reinstate
any of Employer’s obligations which were suspended.     (ii)   If Officer is
removed and/or permanently prohibited from participating in the conduct of
Employer’s affairs by an order issued under Section 8(e)(4) or (g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(4) and (g)(1)), all
obligations of Employer under this Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.    
(iii)   If Employer is in default (as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act (12 U.S.C. 1813 (x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but any vested rights of
Officer shall not be affected.     (iv)   All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of the
contract is necessary for the continued operation of Employer, (x) by the Office
of Thrift Supervision (“OTS”) at the time the Federal Deposit Insurance
Corporation (“FDIC”) enters into an agreement to provide assistance to or on
behalf of Employer under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act (12 U.S.C. 1823 (c)); or (y) by the OTS at the time the
OTS approves a supervisory merger to resolve problems related to operation of
Employer or when Employer is determined by the OTS to be in an unsafe or unsound
condition. Any rights of Officer that shall have vested under this Agreement
shall not be affected by such action.     (v)   With regard to the provisions of
this Section 10(i) through (iv):



   A.   Employer agrees to use its best efforts to oppose any such notice of
charges as to which there are reasonable defenses;

14



--------------------------------------------------------------------------------



 



   B.   In the event the notice of charges is dismissed or otherwise resolved in
a manner that will permit Employer to resume its obligations to pay compensation
hereunder, Employer will promptly make such payment hereunder; and      C.  
During the period of suspension, the vested rights of the contracting parties
shall not be affected except to the extent precluded by such notice.



  (vi)   Any payments made to Officer by Employer pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated there under.

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

EMPLOYER

             
By:
               
 
    Name: Michael W. Perry    
 
            Title: Chairman and Chief Executive Officer    
 
            Officer:        
 
                  in his individual capacity

Parent Company Guaranty

IndyMac Bancorp, Inc. (“Bancorp”) is the parent holding company of Employer and
benefits directly from the strength and continuity of the management of
Employer. Accordingly, Bancorp hereby assures and guaranties the full and timely
satisfaction of all monetary and other obligations of Employer to Officer under
the Agreement. This guaranty is a guaranty of payment and not collection. This
guaranty shall continue in full force and effect notwithstanding any future
modifications, extensions or renewals to the Agreement that may be made by
Employer. Bancorp hereby waives any and all suretyship or other similar defenses
that may be available to it with respect to this guaranty to the full extent
permitted by applicable law.

IndyMac Bancorp, Inc.

             
By:
               
 
   
 
                          Printed Name and Title
   
 
           
Date:
               
 
   

16



--------------------------------------------------------------------------------



 



APPENDIX A

ANNUAL INCENTIVE PLAN

         
Officer Name:
  Frank Sillman
Annual Base Rate for 2003:
  $  200,000  
Target Bonus for 2003:
  $  250,000  

Annual Incentive Awards:



  1.   Officer shall be eligible for an Annual Incentive Award based on the
applicable year’s compensation plan to be agreed upon between Officer and
Officer’s Senior Manager.

17